OPINION
By the Court,
McNamee, C. J.:
This is an original proceeding seeking a writ of prohibition.
An information was filed in respondent court charging petitioner with murder. Petitioner entered a plea of not guilty to the charge. After a jury was selected for the trial, petitioner’s motion for a change of venue upon the ground that a fair trial could not be had in Clark County was denied. Petitioner thereupon filed a notice of appeal from such denial. Upon respondent’s refusal to stay proceedings until such time as that appeal could be determined, this proceeding was commenced, and an alternative writ was issued by this court arresting proceedings in the court below.
The question presented is whether respondent was divested of jurisdiction to proceed with the trial after notice of appeal from the order denying change of venue was filed.
This identical question was presented in the case of Hanley v. Zenoff, 81 Nev. 9, 398 P.2d 241,1 decided this day, and the decision therein is controlling.
It is ordered that the alternative writ of prohibition heretofore issued herein be vacated and that the petition for writ of prohibition be dismissed.
Thompson and Badt, JJ., concur.

The two eases were argued together.